Citation Nr: 0609414	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-38 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO declined to 
find that new and material evidence was received to reopen a 
claim of entitlement to service connection for hepatitis; and 
that determination was appealed.

2.  Prior to the promulgation of a Board decision in the 
appeal, the Board received signed notification from the 
appellant's accredited service representative, that was dated 
March 21, 2006, indicating that the veteran wished to 
withdraw his pending appeal regarding his claim on appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of whether new and material evidence was received 
to reopen a claim of entitlement to service connection for 
hepatitis, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


